DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art fails to teach or render obvious the combination of elements “wherein said processing circuit is configured to (i) use said first signal from the one or more primary surround view cameras to produce a two-dimensional view on the surround view display of an area around a bottom of a vehicle, (ii) detect obstacles around and above a top of the vehicle using the third signal from the at least one respective detection and ranging sensor, (iii) divide the second signal from the one or more supplementary cameras into portions to obtain a portion less than an entire field of view of the one or more supplementary cameras in which an obstacle is detected, (iv) perform a dewarping operation on the portion less than the entire field of view of the one or more supplementary cameras in which the obstacle is detected, and (v) generate an overlay view containing the portion less than the entire field of view of the one or more supplementary cameras in which the obstacle is detected on the two- dimensional view of the area around the bottom of the vehicle to inform an operator of the detected obstacle above the vehicle” with limitations taken within others in the claims. 

Li et al. (US 20180003822) discloses an autonomous driving system comprising a sensing device. The sensing device includes a camera sensor, a laser radar sensor that are integrated, and a control unit connected simultaneously to the camera sensor and the laser radar sensor. 
Tsuboi (US 20060119472) discloses a driving support apparatus for displaying an overhead image of the surroundings of a vehicle, allowing an operator to more accurately grasp the relationship between a vehicle and an obstacle in the surroundings of the vehicle. By applying an observing-point conversion and synthesis to images captured by respective cameras capturing the surroundings of the vehicle and by placing a figure representing the vehicle on the synthesized image, the overhead-image generating unit generates an image to be obtained when captured at an observing point above the vehicle, a figure representing the vehicle, and an overhead image showing the surroundings of the vehicle in an overhead viewing manner, and displays the overhead image on a display device via a display processing unit. When an obstacle is detected by obstacle sensors, the caution-image generating unit extracts an image of those stored in an image memory, in an area including a part of the vehicle and the obstacle, generate a 
Ozaki (US 7,511,734) discloses a monitoring apparatus for providing the driver with the image of blind-spot areas of a moving body, such as a vehicle. The monitoring apparatus includes: at least one of fish-eye camera mounted on a moving body, to image fish-eye image around the moving body; a dewarping unit configured to convert at least part of the fish-eye image obtained by the fish-eye camera into a two-dimensional image using a dewarping parameter; a conversion parameter calculation unit configured to calculate a conversion parameter for obtaining a bird's-eye view image from the two-dimensional image, showing an image from a hypothetical position looking down on the moving body; a bird's-eye view image creation unit configured to create a bird's-eye view image by sequentially fetching position data corresponding to each pixel of the bird's-eye view image using the conversion parameter and the dewarping conversion parameter; and a display device to display the bird's-eye view image created by the image creation unit.
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.